GINSBURG, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority on two issues: (1) contrary to the Commission’s position, Order No. 303 is currently reviewable, see majority opinion at 772-773; (2) petitioner has no tenable basis for charging that the Commission acted ultra vires, see id. at 773. Further, as a “second best” disposition, I would allow FERC, as the court does, to revisit its first view of this case and determine once again whether the MSU intra-corporate agreement at issue should be characterized a change in rate instead of an initial rate filing. See id. at 772. On classification or qualification questions, the majority points out, id. at 771, judges customarily defer to the Commission’s broad view.
However, as a first choice resolution of this case, I would not put FERC through characterization paces. In my view, the Commission permissibly changed course to reconcile, in the wake of Trans Alaska Pipeline Rate Cases (TAPS), 436 U.S. 631, 98 S.Ct. 2053, 56 L.Ed.2d 591 (1978), oil pipeline and electric utility rate regulation. Recognizing that the question is close, I set out below the reasons why I would affirm the Commission’s orders in Nos. 83-1810 and 83-1632.
For nearly a half-century, in administering the Federal Power Act (FPA) and the Natural Gas Act (NGA), FERC and its predecessor (the Federal Power Commission) exercised suspension and refund authority with respect to rate changes, but not with respect to initial rates. FERC has now determined that it may direct suspensions and order refunds for initial rates as well as rate changes. FERC’s reinterpretation was prompted by the Supreme Court’s interpretation, in TAPS, of parallel rate provisions of the Interstate Commerce Act (ICA). FERC arrived at its new view mindful that Congress had patterned the FPA, in large measure, on the ICA. See, e.g., Public Utility Holding Companies: Hearings on H.R.5423 Before the House Committee on Interstate and Foreign Commerce, 74th Cong., 1st Sess. 392, 2170 (1935).
TAPS concerned oil pipeline tariffs, formerly within the jurisdiction of the Interstate Commerce Commission, but now, together with wholesale interstate sales of electricity and natural gas, within FERC’s bailiwick. See Department of Energy Act § 402(b), 42 U.S.C. § 7172(b) (transferring to FERC all ICA authority to regulate oil pipeline rates). The pipeline owners' in TAPS, like the petitioner and amicus in this case, had argued that the Commission’s suspension and refund authority encompassed only rate changes, not initial rates. The Court read the word "new,” as used in the relevant ICA section, 49 U.S.C. § 15(7) (1976) (now amended and recodified as 49 *337U.S.C. § 10,708 (1982)), to cover both initial and changed rates, although instructions in the section address, with particularity, “the proposed change of rate,” and “increased rates or changes ... found not justified.” Congress had as its prime objective, the Court emphasized, protection of the public against “mischief” occasioned by unreasonable transportation charges. See TAPS, 436 U.S. at 644-45, 98 S.Ct. at 2061-62. “Given the equivalence of the harms resulting from unchecked initial and changed rates,” the Court said, the distinction urged by the pipeline owners lacked cogency. Id. at 645,1 98 S.Ct. at 2062.
The matter at hand is less readily resolved, as the majority opinion demonstrates. For forty-five years, the Commission did operate on the understanding that it lacked power to suspend an initial rate, and courts simply assumed that the agency’s position was correct. See, e.g., Atlantic Refining Co. v. Public Service Commission, 360 U.S. 378, 390, 79 S.Ct. 1246, 1254, 3 L.Ed.2d 1312 (1959) (NGA decision). The relevant FPA text and legislative history support the agency’s longstanding, preTAPS interpretation, but neither the statute’s text nor its history is incompatible with FERC’s current view. I turn first to the statute’s text, which seems to me not quite so “plain” as the majority finds it.
The statutory interpretation issue FERC resolved concerned the meaning of the words “such new schedule” in section 205(e) of the FPA, 16 U.S.C. § 824d(e) (1982). That section describes the Commission’s suspension authority. The majority, distinguishing TAPS, underscores the word “such” in section 205(e)’s text. “Such” is indeed a restrictive word, but its use in section 205(e) is not free from ambiguity. If “such” refers solely to the immediately preceding section, then initial filings would not be covered, because section 205(d), 16 U.S.C. § 824d(d), deals only with rate changes. On the other hand, if “such” is read to step back twice, then new starting rates would be covered, for section 205(c), 16 U.S.C. § 824d(c), speaks of “all rates and charges.” FERC argued that the essential distinction Congress intended is between “new” rates and existing rates; under FERC’s interpretation, existing rates must remain unaffected unless and until the Commission finds them excessive, but new rates, whether initial or changed, are subject to suspension. FERC Brief at 26-27. That reading seems to me both sensible and compatible with the FPA’s text and history.
The statute, I believe, bears the reading FERC now gives it, and that reading, the majority agrees, see majority opinion at 767, 770, serves the general intent of Congress to ensure that rates be just and reasonable. If the legislative history does not instruct otherwise, FERC’s current interpretation merits deferential judicial consideration. See Chevron, U.S.A. v. Natural Resources Defense Council, — U.S. -, 104 S.Ct. 2778, 2781-82, 81 L.Ed.2d 694 (1984).
The majority opinion makes less of the legislative history than it does of “the plain language of the statute and forty-five years of interpretation by the Commission and the courts.” Majority opinion at 770 (legislative history offers “some additional support”). Understandably so. The passage quoted by the majority, id. at 770, *338is the sole reference to the suspension power in the legislative history. The brief comment mentions authorization to suspend a “change in rates,” but says nothing of suspending initial rates. I draw from this only confirmation “that the primary area of congressional concern was the situation in which [utilities] increased their pre-existing rates.” TAPS, 436 U.S. at 645-46, 98 S.Ct. at 2062.
The scant attention Congress paid to the specifics of rate suspension is not surprising. When the FPA was in the legislative hopper, the Commission’s power to suspend rates and order refunds did not generate controversy. Rather, debate centered on the utilities’ and state commissions’ effort to contain federal regulation to interstate wholesale rates in face of the Federal Power Commission’s request for enlarged jurisdiction. See, e.g., S.Rep. No. 621, 74th Cong., 1st Sess. 18-20 (1935); Hearings Before the Senate Committee on Interstate Commerce on S.1725, 74th Cong., 1st Sess. 39-44 (1935) (powers FPC requested) (hereafter, Senate Hearings)-, id. at 482 (statement of T. Justin Moore, Counsel to the Committee of Public Utility Execufives); id. at 729-31 (statement of H. Lester Hooker, Chairman of Legislative Committee of National Association of Railroad & Utilities Commissioners).2 Significantly, the FPA’s legislative history contains no statement that the Federal Power Commission should be accorded suspension power less potent than that earlier accorded administrators under the ICA.
Because the “such” in the statutory text does not settle the case for me,3 in the absence of prior close consideration of the question in the legislative history or by courts, I do attach heavy weight to Congress’ “general intent.” Buf cf. majority opinion at 771. “[The FPA’s] primary aim is the protection of consumers from excessive rates and charges.” Municipal Light Boards v. FPC, 450 F.2d 1341, 1348 (D.C.Cir.1971), cert. denied, 405 U.S. 989, 92 S.Ct. 1251, 31 L.Ed.2d 455 (1972). Focusing on that aim, I discern no intelligent reason why Congress would have wanted to direct differential treatment, now by the same agency, of oil pipeline rate regulation, on the one hand, and electric utility rate regulation, on the other, for the rate suspension purpose here in question.4 Cf. *339Trailways, Inc. v. ICC, 727 F.2d 1284, 1290-91 (D.C.Cir.1984) (court declines to find Congress differentiated between interstate and intrastate transport absent reliable indication that legislature “would have wanted to make such a distinction”).
Petitioner’s claim “that the Commission is without authority to suspend initial rates is not limited to situations in which proposed initial rates are in some sense reasonable.” TAPS, 436 U.S. at 643, 98 S.Ct. at 2061.5 Like the pipeline owners in TAPS, petitioner in this case essentially takes the position that, initially, it “can impose [and collect without risk of a refund order] any rate it chooses.” Id. (footnote omitted). FERC seeks to enforce against petitioner the basic statutory command that “[a]ll rates ... shall be just and reasonable, and any ... rate ... that is not just and reasonable is ... unlawful.” Federal Power Act 205(a), 16 U.S.C. § 824d(a).6 The Commission wishes to accomplish its enforcement objective through a revised but plausible reading of the statute’s text and history, a TAPS'-inspired construction plainly in line with the overarching “just and reasonable rate” maintenance directive of the legislation. A court ought not block such an agency judgment. See American Paper Institute, Inc. v. American Electric Power Service Corp., 461 U.S. 402, 103 5.Ct. 1921, 1931-33, 76 L.Ed.2d 22 (1983) (although particular statutory language allows more than one reasonable interpretation, court accepts agency interpretation as supported by overall purpose of statute), rev’g American Electric Power Service Corp. v. FERC, 675 F.2d 1226 (D.C.Cir.1982); NLRB v. Weingarten, Inc., 420 U.S. 251, 264-67, 95 S.Ct. 959, 967-69, 43 L.Ed.2d 171 (1975) (earlier court and administrative precedents did not impede, or impair validity of, Board’s revised, reasonable construction of statute); see also 4 K. Davis, Administrative Law Treatise § 20:11 (2d ed. 1983) (courts generally accept agency’s change in course, when new interpretation is consistent with congressional intent, and agency sets forth reasons for departure from prior position).
Congress has instructed FERC to regulate wholesale interstate sales of electricity, as it regulates rates for other energy sources, in the public interest and under a “just and reasonable” standard. The Supreme Court, in TAPS, elaborated on that standard as stated in the ICA, and on its implementation in the context of oil pipelines. Ideally, TAPS and its consumer-protective rationale would have set off a con*340gressional prompter, yielding statutory clarifications that would spare both agency and court the chore of deciding whether to confine the High Court’s judgment to oil pipeline initial rates under the ICA, or to apply the TAPS holding, by analogy, to initial rates under the PPA and/or the NGA.7 Congress, however, has not addressed TAPS’ bounds. In the absence of further guidance from that quarter, I would defer to the rational position FERC has developed in the course of this adjudication. I would permit the agency to adopt and apply to the matter at hand the sensible principle that similarly designed legislation should be similarly interpreted.

. Presumably, the TAPS interpretation, approving suspension of initial as well as changed rates, applies to another statute FERC now administers, the Federal Water Power Act, which provides that its rate regulation procedure and practice "shall be ... as provided in the [ICA].” 16 U.S.C. § 813 (1982).
In 1976, prior to TAPS, Congress had confirmed what it believed to be existing law regarding rate suspension authority under the Federal Communications Act. Congress "clarified” that the Federal Communications Commission has power to suspend initial tariffs as well as rate increases. See Pub.L. No. 94-376, § 2, 90 Stat. 1080 (codified as amended at 47 U.S.C. § 204 (1982)); H.R.Rep. No. 94-1315, 94th Cong., 2d Sess. 4, 6, 15-16 (1976); S.Rep. No. 94-918, 94th Cong., 2d Sess. 3, 4, 7 (1976), U.S.Code Cong. & Admin.News 1976, 1926.
Congress intended to exclude initial rates from the Civil Aeronautics Board's suspension power; it so stated, unambiguously, in the text of the governing provision. See Federal Aviation Act of 1958, § 1002(g), 49 U.S.C. § 1482(g) (1982).


. The FPA passed as part of the Public Utility Holding Company Act of 1935. In congressional consideration of the legislation, the control of public utility holding companies, not the FPA, occupied center stage. See, e.g., Senate Hearings at 9-10 (necessity for control of holding companies); id. at 68-69 (statement of Rep. Sam Rayburn); Public Utility Holding Companies: Hearings on H.R.5423 Before the House Committee on Interstate and Foreign Commerce, 74th Cong., 1st Sess. 1-12 (1935).


. Petitioner also contended that in the original version of the FPA suspension provision, it was clear that the words "such new schedule” referred solely to "schedules stating plainly the change or changes to be made in the schedule or schedules then in force." See Senate Hearings at 41-42. But Congress altered the language originally proposed, and I think it inappropriate to transform the absence of comment on a conference committee amendment into a positive indication of legislative intent to make no change. See 1A C. Sands, Statutes and Statutory Construction § 22.30, at 178 (4th ed. 1972) ("an amendment indicates that [the legislature] thereby intended to change the original [bill] by creating a new right or withdrawing an existing one”); FTC v. Manager, Retail Credit Co., 515 F.2d 988, 994 (D.C.Cir.1975). Moreover, it is at least possible that the original language indicated nothing more than a drafting slip. The original version also contained a clause grand-parenting rates in use on the effective date of the FPA, "until changed under the provisions of this title.” See Senate Hearings at 41. The function of that provision escapes easy identification unless, in its absence, the Commission could have suspended those initial rates already in use.


.Petitioner stated that, in contrast to the rate uniformity required under the ICA, private contract plays a key role in rate setting governed by the FPA, and repeatedly urged that Commission suspension of initial rates filed under the FPA would mean "there would no longer be a role for contract.” Middle South Energy Inc. (MSE) Brief at 42 n. 14; see MSE Reply Brief at 22. In developing this heated argument, petitioner cropped lines from United Gas Pipe Line Co. v. Mobile Gas Serv. Corp., 350 U.S. 332, 76 S.Ct. 373, 100 L.Ed. 373 (1956), and sought to portray dictum in that opinion as the Court’s holding.
Petitioner’s "contract autonomy/Mobile ” argument distorts precedent to no avail. Petitioner acknowledges that FERC may suspend rate changes, although such changes may well be set *339by contract. Initial rates, which petitioner would shield from suspension, may be set, not by contract, but by the utility's unilaterally-established tariff. Even without suspension authority, FERC already has the power to alter initial rates set by contract as soon as it determines that the rates are unreasonable. In short, the singular correlation between initial rates — • as distinguished from changed rates — and contract rates necessary to make petitioner’s argument coherent simply does not exist.


. FERC’s authority under the FPA, unlike the ICC's under the ICA, does not include reparations awards to direct purchasers who successfully challenge a rate as excessive; FERC therefore maintained that the need "to curb mischief flowing from unchecked initial rates,” TAPS, 436 U.S. at 645, 98 S.Ct. at 2062, is "even stronger” with respect to electric utility rates regulated under the FPA than it is with respect to oil pipeline rates regulated under the ICA. Middle South Energy, Inc., 23 F.E.R.C. (CCH) f 61,277, at 61,573 (May 24, 1983).
FERC’s point, the Commission itself recognized, is not major. The Supreme Court noted in TAPS, 436 U.S. at 640 & nn. 18-19, 98 S.Ct. at 2059 & nn. 18-19, that a reparations remedy for the direct purchaser is of doubtful utility to the public because such purchasers often have a strong incentive simply to pass along rate excesses to their customers. As protection for the public, Commission authority to suspend rates and order refunds has far greater potency. See TAPS, 436 U.S. at 641, 98 S.Ct. at 2060.


. FERC, if it has the suspension power claimed here, could suspend an initial rate for the maximum five-month period, and allow a lower rate to go into effect during that period. Then, if FERC ultimately determined that the proposed initial rate was indeed just and reasonable, the utility would suffer a loss it could not recoup. See Tennessee Gas Pipeline Co. v. FERC, 736 F.2d 747, 750 & nn. 4-5 (D.C.Cir.1984). In this case, however, petitioner confronts no risk that lawful charges will go unpaid. FERC has allowed petitioner to collect according to the filed rate schedule from the start of service, subject to eventual refund if the rate is found excessive.


. See supra note 1.